EXHIBIT NO. 13 McNair, McLemore, Middlebrooks & Co., LLC CERTIFIED PUBLIC ACCOUNTANTS 389 Mulberry Street • Post Office Box One • Macon, GA 31202 Telephone (478) 746-6277 • Facsimile (478) 743-6858 mmmcpa.com March 10, 2017 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders Colony Bankcorp, Inc. We have audited the accompanying consolidated balance sheets of Colony Bankcorp, Inc. and Subsidiary as of December 31, 2016 and 2015 and the related consolidated statements of operations, comprehensive income (loss), changes in stockholders’ equity and cash flows for each of the years in the three-year period ended December 31, 2016. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Colony Bankcorp, Inc. and Subsidiary as of December 31, 2016 and 2015, and the results of its operations and cash flows for each of the years in the three-year period ended December 31, 2016 in conformity with accounting principles generally accepted in the United States of America. We were not engaged to examine management’s assessment of the effectiveness of Colony Bankcorp, Inc.’s internal control over financial reporting as of December 31, 2016 included under Item 9A, Controls and Procedures , in Colony Bankcorp, Inc.’s Annual Report on Form 10-K and, accordingly, we do not express an opinion thereon. McNAIR, McLEMORE, MIDDLEBROOKS & CO., LLC - 1 - COLONY BANKCORP, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS DECEMBER31 20 16 ASSETS Cash and Cash Equivalents Cash and Due from Banks $ Interest-Bearing Deposits Investment Securities Available for Sale, at Fair Value Federal Home Loan Bank Stock, at Cost Loans Allowance for Loan Losses ) ) Unearned Interest and Fees ) ) Premises and Equipment Other Real Estate (Net of Allowance of $1,878,127 and $ 1,582,101 in 20 16 and 20 15 , Respectively) Other Intangible Assets Other Assets Total Assets $ See accompanying notes which are an integral part of these financial statements. - 2 - COLONY BANKCORP, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS DECEMBER 31 20 16 LIABILITIES AND STOCKHOLDERS ’ EQUITY Deposits Noninterest-Bearing $ $ Interest-Bearing Borrowed Money Subordinated Debentures Other Borrowed Money Other Liabilities Commitments and Contingencies Stockholders ’ Equity Preferred Stock, Stated Value $1,000; 10,000,000 Shares Authorized, 9,360 and 18,021 Shares Issued and Outstanding as of December 31, 2016 and 2015 Common Stock, Par Value $1; 20,000,000 Shares Authorized, 8,439,258 Shares Issued and Outstanding as of December 31, 2016 and 2015 Paid-In Capital Retained Earnings Accumulated Other Comprehensive Loss, Net of Tax ) ) Total Liabilities and Stockholders ’ Equity $ $ See accompanying notes which are an integral part of these financial statements. - 3 - COLONY BANKCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31 20 16 Interest Income Loans, Including Fees $ $ $ Federal Funds Sold - Deposits with Other Banks Investment Securities U.S. Government Agencies State, County and Municipal Dividends on Other Investments Interest Expense Deposits Federal Funds Purchased 26 19 Borrowed Money Net Interest Income Provision for Loan Losses Net Interest Income After Provision for Loan Losses Noninterest Income Service Charges on Deposits Other Service Charges, Commissions and Fees Mortgage Fee Income Securities Gains (Losses) ) Other Noninterest Expenses Salaries and Employee Benefits Occupancy and Equipment Directors’ Fees Legal and Professional Fees Foreclosed Property FDIC Assessment Advertising Software Telephone ATM/Card Processing Other Income Before Income Taxes Income Taxes Net Income Preferred Stock Dividends Net Income Available to Common Stockholders $ $ $ Net Income Per Share of Common Stock Basic $ $ $ Diluted $ $ $ Cash Dividends Declared Per Share of Common Stock $ $ $ Weighted Average Shares Outstanding , Basic Weighted Average Shares Outstanding, Diluted See accompanying notes which are an integral part of these financial statements. - 4 - COLONY BANKCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME FOR THE YEARS ENDED DECEMBER 31 20 16 Net Income $ $ $ Other Comprehensive Income (Loss) Gains (Losses) on Securities Arising During the Year ) Tax Effect ) ) Realized (Gains) Losses on Sale of AFS Securities ) ) Tax Effect ) Impairment Loss on Securities - - - Tax Effect - - - Change in Unrealized Gains (Losses) on Securities Available for Sale, Net of Reclassification Adjustment and Tax Effects ) Comprehensive Income $ $ $ See accompanying notes which are an integral part of these financial statements. - 5 - COLONY BANKCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE YEARS ENDED DECEMBER 31, 201 6 , 201 5 AND 201 4 Preferred Shares Issued Preferred Stock Common Shares Issued Common Stock Paid-In Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Balance, December 31, 201 3 ) Change in Net Unrealized Gains (Losses) on Securities Available for Sale, Net of Reclassification Adjustment and Tax Effects Dividends on Preferred Shares ) ) Net Income Balance, December 31, 201 4 ) Change in Net Unrealized Gains (Losses) on Securities Available for Sale, Net of
